Citation Nr: 9912632	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  93-19 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

The propriety of the initial rating assigned for the service-
connected cervical cord contusion with chronic myofascial 
cervical pain, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from February 1988 to 
June 1991.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1991 decision of the RO, which granted 
service connection for cervical cord contusion with chronic 
myofascial cervical pain and assigned a noncompensable 
rating, effective on June 15, 1991.

In July 1995, the Board remanded the case for further 
development.

In March 1996, following a hearing at the RO, the Hearing 
Officer increased to 10 percent the evaluation for the 
service-connected cervical spine disability, effective on 
June 15, 1991.

The veteran claims that he is entitled to an increased rating 
for headaches; an earlier effective date for service-
connected undifferentiated type somatoform disorder with 
symptoms of vertigo and tinnitus; separate ratings for 
vertigo and tinnitus; compensation for a period of 
convalescence; a total rating based on individual 
employability; and service connection for fibromyalgia.  
These issues, however, have not been properly developed for 
appellate review; therefore, they are referred to the RO for 
appropriate action. 


REMAND

The veteran contends, in essence, that his service-connected 
cervical cord contusion with chronic myofascial cervical pain 
is severe enough to warrant a rating greater than 10 percent.  

At a September 1995 VA neck examination, it was reported 
that, in 1990, the veteran had fallen on his head while 
participating in some training activities, which had 
temporarily caused paralysis in the right leg and both arms.  
It was reported that he complained of dizziness, intermittent 
pain in his neck and ringing in his ears.  An examination 
revealed no deformity of the veteran's neck.  He was reported 
to have had normal range of motion, with forward flexion to 
25 degrees, backward extension to 20 degrees, motion to 25 
degrees to the right and left and rotation of 35 degrees, 
bilaterally.  There was no indication of whether there was 
pain on motion.  An x-ray study, CT scan and MRI study of the 
neck were reported to be normal.  The examiner reported that 
the injury to the veteran's neck, other than the spinal cord, 
itself, consisted of a sprain in the neck from which he had 
had time to recover.  The examiner indicated that he did not 
find any abnormalities on which to base a diagnosis.

At a VA neurological examination in September 1995, the 
veteran's cranial nerves II through XII were reported to be 
within normal limits and gait was normal.  The examiner 
reported that there was no definite evidence of long tract 
sign and that the veteran appeared to have recurrent nuchal 
pain.  It was reported that the veteran had a lack of 
lordosis.

In December 1995, Christian S. Barlow, D.C., reported that 
the veteran had mild to moderate loss of all cervical range 
of motion, except flexion, which was normal, and mild to 
moderate increased pain on movement.  Foraminal compression 
was reported to produce increased sharp pain in the posterior 
cervical spine, bilaterally.  Cervical musculature was 
reported to be tight and tender, bilaterally.  An x-ray study 
was reported to reveal posterior disc wedging at C-3, C-4 and 
C-5.  The veteran was diagnosed as having cervical 
subluxation resulting in neuralgia and headaches.

On a May 1998 addendum to the September 1995 VA neurological 
examination, an x-ray evaluation of the neck was reported to 
have been normal.  The diagnoses were status post cervical 
cord contusion; chronic myofascial cervical pain, which was 
as likely as not due to in-service neck trauma; and no bone-
joint abnormality in the cervical spine.

Given that the chiropractor's report contradicts the VA 
reports, the Board believes additional evaluation is required 
before final appellate action.

The veteran's claim of entitlement to a rating greater than 
10 percent for service-connected cervical cord contusion with 
chronic myofascial cervical pain is well grounded in that it 
is not inherently implausible.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  VA therefore has a duty to assist him in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that the examiner should 
determine whether the affected joint exhibited weakened 
movement, excess fatigability or incoordination.  These 
determinations were to be expressed in terms of additional 
range of motion lost due to any pain, weakened movement, 
excess fatigability or incoordination.  Id.; See also 
38 C.F.R. §§ 4.40, 4.45 (1998).  The September 1995 VA 
examinations and their addenda did not specifically fulfill 
these requirements.

Finally, the Court recently recognized a distinction between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service-connected condition.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time-a practice known as "staged" rating.  The RO 
should consider whether "staged" rating is warranted for 
the veteran's service-connected disability.

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
his service-connected cervical spine 
disability since September 1995.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
cervical spine disability.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated tests must be performed and the 
examination must include complete range 
of motion testing of the cervical spine.  
In addition to noting the range of motion 
of the cervical spine, the examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
cervical spine due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  In addition, the examiner should 
specifically comment whether the veteran 
has intervertebral disc syndrome that is 
postoperative and cured; mild; moderate 
with recurring attacks; severe with 
recurring attacks and intermittent 
relief; or pronounced, with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of a diseased 
disc with intermittent relief.  See 
38 C.F.R. § 4.71a including Diagnostic 
Code 5293 (1998).  

3.  After completion of all requested 
development, the RO should again review 
the veteran's claim on the basis of all 
the evidence of record.  This should 
include reviewing, and responding to, the 
recently submitted records.  The RO must 
consider a staged rating consistent with 
the Court's decision in Fenderson v. 
West.  The RO must also consider the 
Court's holding in DeLuca v. Brown.  If 
the action taken remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case.  They should then be afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until he is informed.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


